IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009

                                     No. 08-31180                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



ANTOINETTE A TURNER

                                                   Plaintiff-Appellant
v.

TIFFANY G CHASE, Personally and in her Capactiy as Judge; LAW FIRM
OF SHORTY, DOOLEY, AND HALL; MICHAEL J HALL, Personally and in
Capacity as Staff Attorney for Law Firm of Shorty, Dooley, and Hall;
CHARLSEY WOLFF, Personally and in her capacity as Staff Attorney for
Law Firm of Wolff & Wolff; ANTOINE P TURNER, Personally; LAW
OFFICES OF MYLES B STEIB & JULIE A GARDNER; JULIE A
GARDNER, Personally and in Her Capacity as Staff Attorney for Law Offices
of Steib & Gardner; MYLES B STEIB, Personally and in His Capacity as
Staff Attorney for Law Offices of Steib and Gardner; LAW OFFICES OF
WOLFF & WOLFF; PAULETTE IRONS, Judge; DALE ATKINS, Clerk of
Court

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:08-CV-3884


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*


       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
                                  No. 08-31180

       Antoinette A. Turner, proceeding pro se and in forma pauperis, appeals the
district court’s granting Defendants’ motion to dismiss her complaint and
amended      complaint   presenting   various   constitutional   and   civil-rights
deprivations in connection with her state-court divorce proceedings.
       In her original complaint, Turner sued, under 42 U.S.C. §§ 1983, 1985, and
1986: her former counsel, Michael Hall, and his law firm; her ex-husband,
Antoine Turner; his former counsel, Charlsey Wolff, Julie Gardner, Myles Steib,
and their respective law firms; and the presiding judge over her divorce case,
Judge Tiffany Chase.      Additionally, Turner made contentions pursuant to
Louisiana state law under the following provisions: Louisiana Civil Code,
articles 102, 103, 104, 1953, and 2315; Louisiana Code of Civil Procedure,
articles 253.1, 253.2, 1561, 3952, 3953, and 5181; and Louisiana Code of
Evidence, articles 103, 401, and 402.
       In her amended complaint, Turner added as defendants: Judge Paulette
Irons, and Clerk of the Court Dale Atkins of the Orleans Parish Civil District
Court.
       Judge Chase granted a divorce to Mr. Turner in Louisiana state court
pursuant to Louisiana Civil Code, article 102, which provides:
       Except in the case of a covenant marriage, a divorce shall be granted
       upon motion of a spouse when either spouse has filed a petition for
       divorce and upon proof that the requisite period of time, in
       accordance with Article 103.1, has elapsed from the service of the
       petition, or from the execution of written waiver of the service, and
       that the spouses have lived separate and apart continuously for at
       least the requisite period of time, in accordance with Article 103.1,
       prior to the filing of the rule to show cause.

       The motion shall be a rule to show cause filed after all such delays
       have elapsed.




R. 47.5.4.

                                        2
                                  No. 08-31180

L A. C IV. C ODE A NN. art. 102. This state-court judgment was affirmed by the
Louisiana Court of Appeal, and the Louisiana Supreme Court denied a
supervisory and/or remedial writ on 26 March 2008.
      In her amended complaint, Turner alleged: 1) Judge Chase, Gardner,
Steib, and Mr. Turner conspired together to deprive her of her constitutional
rights (specifically, Judge Chase improperly failed to hold an evidentiary
hearing, and ultimately granted a divorce judgment to Mr. Turner in violation
of her rights); Judge Irons and Hall collusively caused a domestic abuse hearing
to be transferred to Judge Chase’s docket; all Defendants colluded and conspired
to aid Mr. Turner’s alleged scheme to defraud her out of certain community
property; Wolff filed a false complaint for an order of protective custody on behalf
of Mr. Turner; and, Atkins did not respond to her complaint against court
personnel and did not forward the record to the state appellate court.
      In the original complaint’s prayer for relief, which was reasserted in the
amended complaint, Turner sought the following remedies:
      1. That judgment granting [Louisiana Civil Code article] 102 divorce
      is determined to be void.
      2. That judgment granting 102 divorce is found to have been
      obtained by fraud.
      3. That state court judgment granting 102 divorce is vacated.
      4. That plaintiff is permitted to litigate her divorce petition
      pursuant to Louisiana article 103.
      5. That all defendant parties actions in state court proceeding are
      determined to [be] a collusion in deprivation of plaintiff’s
      constitutional rights and interest.
      6. That state court proceeding is determined a violation of plaintiff’s
      right under the constitution of fundamental fair trial.
      7. All defendants acted in concert to deprive plaintiff of her property
      right and interest.
      8. Defendants are found in violation of judicial procedures and state
      statute in the jurisdictional statement of this petition.
      9. Plaintiff is granted all equitable and general relief proper in
      premise of this petition.



                                         3
                                  No. 08-31180

      10. Plaintiff is awarded punitive damages as a result of defendant’s
      misconduct.
      11. All defendants are disciplined in accordance with law for their
      misconduct towards plaintiff in state court proceeding.
      12. That a jury trial is ordered.
      Defendants moved to dismiss the complaints, asserting as defenses: lack
of subject-matter jurisdiction pursuant to the Rooker-Feldman doctrine, lack of
factual allegations upon which relief can be granted, and res judicata.
Additionally, Judge Chase asserted the defense of absolute judicial immunity.
Defendants Wolff, Steib, Gardner, Mr. Turner, and Hall also requested
attorney’s fees and costs in their motions to dismiss.
      On 20 November 2008, the district court dismissed the claims against all
Defendants. It noted: the Rooker-Feldman doctrine precluded federal district
courts from exercising subject-matter jurisdiction over collateral attacks on
state-court judgments, see Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C.
Court of Appeals v. Feldman, 460 U.S. 462 (1983); and, a complainant in federal
court “cannot circumvent this jurisdictional limitation by asserting claims not
raised in the state court proceedings or claims framed as original claims for
relief”, if these claims are “‘inextricably intertwined’ with a state judgment”.
United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994) (quoting Feldman,
460 U.S. at 482 n.16). The district court further noted: constitutional questions
arising in state proceedings must be resolved by the state courts, with recourse
at the federal level available only through an application for a writ of certiorari
to the United States Supreme Court, see Liedtke v. State Bar of Tex., 18 F.3d
315, 317 (5th Cir. 1994); and, “[t]he casting of a complaint in the form of a civil
rights action cannot circumvent this rule”. Id.
      After reviewing Turner’s complaint, the district court held: the complaint
clearly comprised a collateral attack on the state court’s judgment; accordingly,
under the Rooker-Feldman doctrine, the federal district court had no subject-


                                        4
                                  No. 08-31180

matter jurisdiction to hear the action. See Bell v. Valdez, 207 F.3d 657, 2000 WL
122411, at *1 (5th Cir. 2000) (unpublished) (noting, in a civil rights action by a
plaintiff against her ex-husband and the judge who presided over their state-
court divorce: “[t]he Rooker-Feldman doctrine has frequently been used to
dismiss civil rights complaints that, like [plaintiff’s], are in essence challenges
to state court divorce decrees”). The complaint was dismissed, and the motions
by some defendants for attorney’s fees and costs were denied.
      Turner seeks to have her state-court divorce proceedings re-opened and re-
litigated in federal court and, ultimately, seeks to nullify the state-court
judgment averse to her. The dismissal of a claim for lack of subject-matter
jurisdiction is reviewed de novo. E.g., Richard v. Hoechst Celanese Chem. Group,
Inc., 355 F.3d 345, 349 (5th Cir. 2003).
      The district court correctly noted this action falls squarely in the category
of cases covered by the Rooker-Feldman doctrine: “cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review and
rejection of those judgments”. Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). It provided a thorough and accurate analysis of the
issue, properly concluding that it lacked subject-matter jurisdiction to hear the
action.
      Essentially for the reasons stated in the district court’s well-reasoned
opinion, the judgment is AFFIRMED.




                                           5